PETERSON, Judge.
When Fred and Sally Diulus’ check for $8000 was dishonored, the payee, Simon Hanley, forwarded a letter by certified mail to the Diuluses, notifying them that, pursuant to section 68.065, Florida Statutes, they had seven days after receiving the letter to tender full payment of the dishonored check or be held liable in a civil action for triple the amount of the check together with the amount of the check. The Diuluses were unable to pay and the Hanleys filed suit against them. The suit resulted in a summary final judgment being entered in the Hanleys’ favor for triple the amount of the check plus various costs on the basis of section 68.065. We reverse.
Hanley’s letter to the Diuluses was flawed in that, while he tracked the language of section 68.065 with precision, he changed the prescribed period to tender payment in full to avoid the statutory action from 30 days to seven days. § 68.065(3), Fla.Stat. (1991).
We vacate the final summary judgment and remand for further proceedings on the remaining counts of the Hanleys’ complaint. Those counts have not been involved in this appeal.
REVERSED and REMANDED.
HARRIS, C.J., and DIAMANTIS, J., concur.